 

Exhibit 10.9

 

EXECUTION VERSION

 

Oncobiologics, Inc.

Note, Warrant and Registration Rights Amendment and Waiver

 

This Note, Warrant and Registration Rights Amendment and Waiver (the
“Amendment”), dated September 7, 2017 (the “Effective Date”), is with respect to
those certain senior secured promissory notes (each, a “Note” and collectively,
the “Notes”) and those certain common stock purchase warrants (each, a “Warrant”
and collectively, the “Warrants”, and together with the Notes, the “Securities”)
issued to Purchasers pursuant to that certain Note and Warrant Purchase
Agreement, dated as of December 22, 2016 (as amended by that certain First
Amendment to Note and Warrant Purchase Agreement, dated April 13, 2017, the
“NWPA”), and that certain Registration Rights Agreement dated as of February 3,
2017 (the “Registration Rights Agreement”), and is entered into by and among
Oncobiologics, Inc., a Delaware corporation (the “Company”), and the Purchasers
identified on the signature pages to this Amendment. Capitalized terms used in
this Amendment and not otherwise defined in this Amendment have the respective
meanings ascribed to them in the NWPA.

 

Recitals

 

A.           The Company and the Purchasers are parties to the NWPA and the
Registration Rights Agreement.

 

B.           The Company intends to enter into a transaction pursuant to a
Purchase Agreement dated on or about the date hereof (the “Purchase Agreement”)
by and between the Company and GMS Tenshi Holdings Pte. Limited, a Singapore
private limited company (“GMS Tenshi”) for the private placement of up to
$25,000,000 of the Company’s Series A Convertible Preferred Stock, par value
$0.01 per share (the “Preferred Shares”), and warrants to purchase 16,750,000
shares of the Company’s common stock, par value $0.01 per share (the “Purchase
Agreement Warrants).

 

C.           In connection with the sale of the Preferred Shares and Purchase
Agreement Warrants pursuant to the Purchase Agreement, the Company intends to
enter into an Investor Rights Agreement (the “IRA”) with GMS Tenshi pursuant to
which it will grant certain registration rights to GMS Tenshi.

 

D.           The Company has not registered for resale the shares of its common
stock underlying the Warrants issued in April and May 2017 to the Purchasers.

 

E.           The sale and issuance of the Preferred Shares and Purchase
Agreement Warrants will constitute a Change of Control Transaction under Section
5(g) of the Notes, resulting in an Event of Default under the Notes and under
the Security Agreement (together, the “CoC Event of Default”).

 

F.           One or more Events of Default (the “Good Standing Default”) may be
deemed to have occurred and may be continuing under the Notes, under the NWPA
and under the Security Agreement due to the Company’s failure to pay certain
franchise and other taxes and maintain its good standing in its jurisdiction of
incorporation.

 

   

 

 

G.           One or more Events of Default (the “Schedule Default”) may be
deemed to have occurred and may be continuing under the Notes, under the NWPA
and under the Security Agreement due to the existence of typographical errors
appearing under the heading “Investor Notes” in Schedule II to the NWPA.

 

H.           An Event of Default (the “Cross Default”, and together with the CoC
Event of Default, the Good Standing Default and the Schedule Default, the
“Specified Events of Default”) may be deemed to have occurred and may be
continuing under Section 5(d) and Section 5(e) of the Notes and under the
Security Agreement as a result of one or more events of default that may have
occurred with respect to the Indebtedness listed under the heading “Investor
Notes” on Schedule II to the NWPA.

 

I.           The sale and issuance of the Preferred Shares and Purchase
Agreement Warrants will constitute a Fundamental Transaction under Section
3(e)(v) of the Warrants.

 

J.           The granting of the registration rights to GMS Tenshi pursuant to
the IRA is prohibited by Section 7(j)(i) of the Registration Rights Agreement.

 

K.          The Company and the Purchasers desire to waive the Specified Events
of Default that may have occurred and waive any rights that may inure to the
benefit of holders of the Warrants in the event of a Fundamental Transaction
under the Warrants.

 

L.           The Company and the Purchasers desire to amend the Security
Agreement, the NWPA and the Notes as provided herein and to correct the
typographical errors that may have given rise to the Schedule Default as
provided herein.

 

M.       Subject to Section 8 of the Security Agreement and Section 9 of each of
the Notes, Section 7 of the NWPA provides that any provision of the Security
Agreement, the NWPA or the Securities may be amended and any provision thereof
waived only by the written consent of the Company and the Majority Holders.
Section 8 of the Security Agreement and Section 9 of each of the Notes each
provide that any amendment to any Note that changes the fixed maturity of any
Loan or Note will not be effective without the consent of each Purchaser and
each Secured Party (as defined in the Security Agreement).

 

N.           The undersigned Purchasers represent all of the Purchasers and
Secured Parties as of the Effective Date.

 

O.           The Company and the Purchasers desire to waive the prohibition on
granting registration rights to GMS Tenshi pursuant to the IRA.

 

P.           The Company and the Purchasers desire to waive prior non-compliance
by the Company with the Registration Rights Agreement to register for resale the
shares of its common stock underlying the Warrants issued in April and May 2017
to the Purchasers, and the Company desires to agree to register such shares no
later than March 31, 2018.

 

Q.           Section 7(a) of the Registration Rights Agreement provides that any
provision of the IRA may be amended or waived only with the written consent of
the Company and Investors (as defined in the Registration Rights Agreement)
holding a majority of the Registrable Securities outstanding (the “Required
Investors”).

 

 2 

 

 

R.           The Company intends to enter into a transaction pursuant to a
Purchase and Exchange Agreement dated on or about the date hereof and attached
hereto as Exhibit A (the “Exchange Purchase Agreement”) by and between the
Company and the following Purchasers: Sabby Healthcare Master Fund, Ltd. and
Sabby Volatility Warrant Master Fund, Ltd. (each, an “Exchanging Purchaser” and
collectively, the “Exchanging Purchasers”) pursuant to which the Exchanging
Purchasers have agreed to forgive an aggregate principal amount of their
respective Notes equal to $1,500,000 (such amount, the “Exchanged Principal”),
together with all accrued interest on such Exchanged Principal (such accrued
interest, together with the Exchanged Principal, the “Exchanged Indebtedness”)
for shares of the Company’s Series B Convertible Preferred Stock, par value
$0.01 per share (the “Exchanging Noteholders’ Preferred Shares”).

 

S.           Each of the Purchasers has been given the opportunity to
participate in the transactions contemplated by the Exchange Purchase Agreement
and the Exchanging Purchasers are the only Purchasers who have elected to, and
agreed to, participate in such transactions.

 

T.           The Company and GMS Tenshi have entered into that certain Strategic
License Agreement between the Company and GMS Tenshi dated as of July 24, 2017
(as may be amended, supplemented, restated or otherwise modified from time to
time, the “GMS Licensing Agreement”) pursuant to which the Company granted to
GMS Tenshi certain licenses and sublicenses with respect to intellectual
property owned by or licensed to the Company and relating to the Company’s
ONS-1045 product candidate. The Majority Holders have previously consented to
the entry by the Company into the GMS Licensing Agreement and the consummation
of the transactions contemplated thereby.

 

U.           On or about the date hereof the Company and GMS Tenshi intend to
enter into that certain Joint Development and License Agreement dated as of
September 7, 2017 (as may be amended, supplemented, restated or otherwise
modified from time to time, the “GMS Collaboration Agreement”) pursuant to which
the Company will grant to GMS Tenshi certain licenses and sublicenses with
respect to intellectual property owned by or licensed to the Company and
relating to certain the Company’s ONS-1045 and ONS-3010 product candidates.

 

V.       The Company has requested that the Purchasers consent to and approve
each of the transactions contemplated by the IRA, the GMS Licensing Agreement,
the GMS Collaboration Agreement, the Purchase Agreement and each of the other
Transaction Documents (as defined in the Purchase Agreement), and, subject to
the terms and conditions of this Amendment, the Purchasers have agreed to so
approve and consent to such transactions.

 

W.       Certain of the Purchasers are holders of Series A Warrants (as defined
in the Purchase Agreement), and have requested that the Company modify the
expiration date of the Series A Warrants as set forth herein and the Company is
in agreement with such request.

 

 3 

 

 

Agreement

 

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          This Amendment will be effective as of the Effective Date upon
receipt by the Company and each Purchaser of an executed counterpart of this
Amendment.

 

2.          The undersigned Purchasers, constituting all of the Purchasers as of
the Effective Date, hereby waive (v) the CoC Event of Default as it relates to
the transactions contemplated by the Purchase Agreement (including, without
limitation, the sale and issuance of the Preferred Shares and the Purchase
Agreement Warrants and the exercise of the Purchase Agreement Warrants), (w) the
Good Standing Default, (x) the Schedule Default, (y) the Cross Default and (z)
payment of any and all default interest that may have accrued under the Notes as
a result of the occurrence of one or more of the Specified Events of Default
(with it being understood and agreed that any such default interest is hereby
forgiven in full by the Purchasers). For the avoidance of doubt, (x) upon giving
effect to the foregoing waiver, the Notes shall continue to bear interest at the
Stated Interest Rate (as defined in each of the Notes) and (y) the foregoing
waiver constitutes a rescission and annulment of the automatic acceleration of
all unpaid principal, accrued interest and other amounts owing under the Notes
provided for in the last paragraph of Section 5 of each of the Notes, as such
acceleration may have been triggered by the occurrence of the Specified Events
of Default. The undersigned Purchasers’ waiver of the Company’s obligation to
make payment of all unpaid principal and accrued and unpaid interest and other
amounts owing under the Notes shall apply only to transactions contemplated by
the Purchase Agreement and the Specified Events of Default.

 

3.          It is acknowledged by the Company and the undersigned Purchasers
that as of the date hereof the promissory notes payable by the Company to
Devarata Goswami and Pharma Innovation Sourcing Center LLC (each in respect of
the related Indebtedness owing to such persons that is listed under the heading
“Investor Notes” on Schedule II to the NWPA) remain in default (the “Investor
Note Default”). Notwithstanding anything in the Notes, the Security Agreement,
the NWPA or any of the other Transaction Documents to the contrary and for the
avoidance of doubt, after giving effect to the foregoing waiver of the Cross
Default set forth in paragraph 2 above and the amendments contemplated by this
Amendment, the Company and the undersigned Purchasers agree that the existence
of the Investor Note Default does not and will not constitute a “default” or an
“Event of Default” for any purpose under any of the Notes, the NWPA, the
Security Agreement or any of the other Transaction Documents.

 

4.          It is acknowledged by the Company and the undersigned Purchasers
that as of the date hereof the Company has not paid the taxes giving rise to the
Good Standing Default and it is not in good standing in its jurisdiction of
incorporation. Notwithstanding anything in the Notes, the Security Agreement,
the NWPA or any of the other Transaction Documents to the contrary and for the
avoidance of doubt, after giving effect to the foregoing waiver of the Good
Standing Default set forth in paragraph 2 above and the amendments contemplated
by this Amendment, the Company and the undersigned Purchasers agree that the
existence of the Good Standing Default does not and will not constitute a
"default" or an "Event of Default" for any purpose under any of the Notes, the
NWPA, the Security Agreement or any of the other Transaction Documents.

  

 4 

 

 

5.          The undersigned Purchasers, constituting the Majority Holders,
hereby waive any rights afforded to holders of the Warrants in the event of a
Fundamental Transaction under Section 3(e)(v) related to the transactions
contemplated by the Purchase Agreement. The undersigned Purchasers’ waiver of
rights afforded to holders of the Warrants in the event of a Fundamental
Transaction shall apply only to the transactions contemplated by the Purchase
Agreement.

 

6.          Notwithstanding anything in the Notes, the Warrants, the Security
Agreement, the NWPA, the Registration Rights Agreement, any other Transaction
Document or in any related agreement or undertaking between the Purchasers (or
any of them) and the Company to the contrary, each of the undersigned Purchasers
hereby consents to and approves each of the transactions contemplated by the
IRA, the GMS Licensing Agreement, the GMS Collaboration Agreement, the Purchase
Agreement, each of the other Transaction Documents (as defined in the Purchase
Agreement) and the Exchange Purchase Agreement, including, for the avoidance of
doubt, the transfers of intellectual property and related assets contemplated by
the GMS Licensing Agreement and the GMS Collaboration Agreement (and with it
being understood and agreed that in connection with any such transfers any lien
or security or other interest held by the Purchasers, or any of them, on any
such assets shall be automatically and irrevocably released and with it being
further agreed that the Purchasers will execute and deliver any documentation or
lien releases reasonably requested by the Company in connection with the
effectuation of the foregoing).

 

7.          In accordance with the NWPA and the Notes, each of the Purchasers
and the Company acknowledges and agrees that each of the Purchasers has been
given the opportunity to participate in the transactions contemplated by the
Exchange Purchase Agreement. Effective automatically upon the consummation of
the “Exchange” (as defined in the Exchange Purchase Agreement), the Purchasers
and the Company agree that (x) the Exchanged Indebtedness shall be automatically
extinguished and forgiven in full, (y) the outstanding principal amount of the
Notes will be as set forth in Exhibit B attached hereto, and (z) the Note of
each applicable Exchanging Purchaser shall be deemed to be automatically amended
to give effect to such Exchange (or, if any such Exchanging Purchaser has
exchanged its Note in its entirety, such Note shall be automatically and
irrevocably terminated, marked “cancelled” and promptly remitted to the Company
by the applicable Exchanging Purchaser) and, to the extent requested by the
Company or such applicable Exchanging Purchaser, the Company shall issue a
replacement Note to such Exchanging Purchaser to reflect the consummation of the
Exchange (and upon receipt of any such replacement Note such Exchanging
Purchaser shall promptly remit any replaced Note to the Company for
cancellation).

 

 5 

 

 

8.          Each of the Notes is hereby amended as follows:

 

(a)          Section 1 of each of the Notes is hereby amended and restated as
follows:

 

“1.          Principal Repayment. The outstanding principal amount of this Note,
and all accrued and unpaid interest thereon, shall be due and payable on the
later to occur of (x) December 22, 2018 and (y) the date that is one year
following the occurrence of the ‘Closing Date’ (as defined in that certain
Purchase Agreement dated as of September 7, 2017 between Company and GMS Tenshi
Holdings Pte. Limited, a Singapore private limited company) (such later date,
the “Maturity Date”).”

 

(b)          Clauses (d) and (e) of Section 5 of each of the Notes are hereby
amended and restated as follows:

 

“(d) a default or event of default (subject to any grace or cure period provided
in the applicable agreement, document or instrument) shall occur under (A) any
of the Transaction Documents or (B) any other material agreement, lease,
document or instrument to which the Company or any subsidiary is obligated
relating to an obligation greater than $1,000,000, but excluding, for all
purposes of this clause (d), any default or event of default occurring under or
with respect to the Indebtedness listed under the heading ‘Investor Notes’ on
Schedule II to the Purchase Agreement;

 

(e) the Company or any subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement (other than, for all
purposes of this clause (e), any promissory note or agreement, documentation or
other evidence of Indebtedness relating to the Indebtedness listed under the
heading ‘Investor Notes’ on Schedule II to the Purchase Agreement) that (a)
involves an obligation greater than $500,000, whether such indebtedness now
exists or shall hereafter be created, and (b) results in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable;”

 

(c)          Clause (g) of Section 5 of each of the Notes is hereby amended and
restated as follows:

 

 6 

 

 

“(g)       the Company shall be a party to any Change of Control Transaction or
shall sell or dispose of all or in excess of 33% of its assets in one
transaction or a series of related transactions (whether or not such sale would
constitute a Change of Control Transaction). ‘Change of Control Transaction’
means the occurrence after the date hereof of any of (a) an acquisition after
the Closing Date (as defined in the GMS Purchase Agreement) by an individual or
legal entity or ‘group’ (as described in Rule 13d-5(b)(1) promulgated under the
1934 Act), other than, in each case, any Permitted Holders, of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of 49% of the voting securities of the
Company, (b) the Company merges into or consolidates with any other Person or
entity, or any Person or entity merges into or consolidates with the Company
and, after giving effect to such transaction, the stockholders of the Company
immediately prior to such transaction own less than 50.1% of the aggregate
voting power of the Company or the successor entity of such transaction, (c) the
Company sells or transfers all or substantially all of its assets to another
Person or entity and the stockholders of the Company immediately prior to such
transaction own less than 50.1% of the aggregate voting power of the acquiring
entity immediately after the transaction, or (d) a replacement at one time or
within a three year period of more than one-half of the members of the board of
directors (other than members of the board of directors appointed directly or
indirectly by Permitted Holders) which is not approved by a majority of those
individuals who are members of the board of directors on the Closing Date (as
defined in the GMS Purchase Agreement) (or by those individuals who are serving
as members of the board of directors on any date whose nomination to the board
of directors of the Company was approved by a majority of the members of the
board of directors who are members on the date hereof). ‘Permitted Holders’
means any of (i) GMS Tenshi and any Affiliate thereof, (ii) any Person
controlled by any of the Persons described in clause (i), (iii) any group of
Persons (within the meaning of Rule 13d-3 under the 1934 Act) of which any
Person described in clauses (i) or (ii), individually or collectively, has
control over such group and/or (iv) any Person or group of Persons (within the
meaning of Rule 13d-3 under the 1934 Act) designated by GMS Tenshi so long as
GMS Tenshi has provided to each Purchaser written notice of the material terms
of the issuance or sale of any warrants, capital stock or other equity interests
of the Company to any such Person or group of Persons at least three (3)
Business Days prior to such sale or issuance (which notice requirement shall not
be construed to require the consent of the Purchasers, or any of them). For
purposes of this definition, ‘control’, as used with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities or by agreement or otherwise. For the
avoidance of any doubt, the issuance of any warrants, capital stock or other
equity interests of the Company to a Permitted Holder shall not constitute an
“Event of Default” or a “Change of Control” for any purpose under this Note or
any other Transaction Document. ‘Person’ means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind;”

 

 7 

 

 

9.          The NWPA is hereby amended as follows:

 

(a)          Clauses (a) and (b) of Section 4 of the NWPA are hereby amended and
restated as follows:

 

“(a) Payments. Notwithstanding anything to the contrary in the Notes, prior to
the termination or satisfaction in full of the Notes the Company hereby agrees
that it shall not (i) make any payments to Company officers with respect to
Company indebtedness owed to such officers, (ii) make any distribution or
dividend payments to stockholders of the Company or redeem or retire for value
any shares of any class of stock of the Company, except for distributions,
dividend payments, redemptions and retirements for value (x) in respect of the
Company’s Series A Convertible Preferred Stock, par value $0.01 per share (the
‘Preferred Shares’), initially issued pursuant to that certain Purchase
Agreement dated on or about September 7, 2017 (as amended, waived, supplemented,
restated or otherwise modified from time to time, the ‘GMS Purchase Agreement’)
by and between the Company and GMS Tenshi Holdings Pte. Limited (‘GMS Tenshi’)
or (y) as contemplated by the Transaction Documents (as defined in the GMS
Purchase Agreement) (provided that (A) any such redemptions or retirements for
value in respect of the Preferred Shares made pursuant to the foregoing clause
(a)(ii) shall be made only pursuant to Section 8(b) of the Certificate of
Designation (as defined in the GMS Purchase Agreement), and (B) any such
distribution or dividend payments in respect of the Preferred Shares shall not
be made in cash (it being understood that the Company shall be permitted to make
any such distribution or dividend payments in respect of the Preferred Shares by
issuance and delivery of PIK Shares (as defined in the Certificate of
Designation) in accordance with the Certificate of Designation)) or (iii) except
(x) for payments in respect of any GMS Subordinated Debt (as defined in Section
4(b) below) made in accordance with Section 4(b) and the subordination
provisions thereof or (y) as permitted pursuant to Section 4(f), repay,
repurchase or offer to repay, repurchase or otherwise acquire any Indebtedness,
other than the Notes if on a pro-rata basis and other than regularly scheduled
principal and interest payments as such terms are in effect as of the date
hereof, provided that such payments shall not be permitted if, at such time, or
after giving effect to such payment, any Event of Default (as defined in the
Notes) shall occur. For the avoidance of doubt, no payments (on account of
principal interest or otherwise) with respect to the Indebtedness listed under
the heading ‘Investor Notes’ on Schedule II hereto shall be made prior to the
payment in full of the obligations under the Notes.

 

(b) Indebtedness. The Company shall not incur, suffer or permit to exist any
Indebtedness other than (i) the indebtedness outstanding on the date hereof and
set forth on Schedule II hereto (and including, for the avoidance of doubt,
assignments, amendments, supplements, restatements, modifications or extensions
to or of any such indebtedness, in each case, not increasing the principal
amount thereof); (ii) indebtedness evidenced by the Notes; (iii) indebtedness of
the type described in clause (c) of the definition of ‘Permitted Liens’ as such
term is defined in the Security Agreement; (iv) obligations in respect of the
Preferred Shares and (v) so long as the Company has given the Purchasers written
notice at least three (3) Business Days prior to the incurrence thereof (which
notice requirement shall not be construed to require the consent of the
Purchasers, or any of them), secured or unsecured subordinated indebtedness
owing to GMS Tenshi or any Affiliate thereof (other than the Company or any of
its subsidiaries) or any other individual or legal entity designated by GMS
Tenshi (the ‘GMS Subordinated Indebtedness’), which indebtedness shall be
subordinated to the indebtedness evidenced by the Notes on terms to be agreed by
the Company and GMS Tenshi, but which subordination terms, in any event, will
permit the Company to make regularly scheduled payments of principal, interest
and other amounts owing in respect thereof so long as no Event of Default (as
defined under the Notes) shall have occurred and be continuing.”

 

 8 

 

 

(b)          Clause (d) of Section 4 of the NWPA is hereby amended as follows:

 

“(d) Affiliate Transactions. The Company shall not enter into any transaction
with any Affiliate of the Company which would be required to be disclosed in any
public filing with the Commission, unless such transaction is made on an
arm’s-length basis and expressly approved by a majority of the disinterested
directors of the Company (even if less than a quorum otherwise required for
board approval), other than (i) indemnities and reimbursement of out-of-pocket
costs and expenses for members of the Board of Directors, managers or other
governing body of the Company or any its subsidiaries and (ii) transactions
pursuant to (v) the GMS Licensing Agreement and the GMS Collaboration Agreement
(each as defined in the Security Agreement), (w) the GMS Purchase Agreement
(including, for the avoidance of doubt, in respect of the warrants and Preferred
Shares issued thereunder and in respect of any additional issuances of warrants,
equity or other capital stock by the Company to GMS Tenshi or any of its
Affiliates (other than the Company and its subsidiaries) or any other individual
or legal entity designated by GMS Tenshi, (x) the Investor Rights Agreement
between the Company and GMS Tenshi to be dated as of the Initial Closing Date
(as defined in the GMS Purchase Agreement) (as may be amended, supplemented,
restated or otherwise modified from time to time), (y) the Exchange Purchase
Agreement and (z) the documentation evidencing any GMS Subordinated Debt and the
Indebtedness listed under the heading ‘Investor Notes’ on Schedule II hereto.”

 

(c)          The following shall be added as a new clause (h) of Section 4 of
the NWPA:

 

“(g) Notification of Deemed Liquidation Event. The Company shall provide
reasonably prompt notice to the Purchasers of the receipt by the Company of
written notice from GMS Tenshi of the occurrence of a Deemed Liquidation Event
(as defined in the Certificate of Designation (as defined in the GMS Purchase
Agreement)).”

 

10.         Schedule II (“Schedule of Indebtedness”) to the NWPA is hereby
amended and restated in its entirety in the form attached hereto as Exhibit C.

 

11.         The Security Agreement is hereby amended as follows:

 

(a)          Section 1 of the Security Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:

 

“‘GMS Licensing Agreement’ means the Strategic License Agreement between the
Company and GMS Tenshi dated as of July 24, 2017 (as may be amended,
supplemented, restated or otherwise modified from time to time).

 

‘GMS Collaboration Agreement’ means the Joint Development and License Agreement
between the Company and GMS Tenshi dated as of September 7, 2017 (as may be
amended, supplemented, restated or otherwise modified from time to time).”

 

(b)          Clauses (d) and (e) of the definition of “Permitted Liens” in
Section 1 of the Security Agreement are hereby amended and restated as follows:

 

“(d) leases or subleases and licenses or sublicenses granted to others in the
ordinary course of Grantor’s business or granted under the GMS Licensing
Agreement or the GMS Collaboration Agreement; (e) any right, title or interest
of a licensor under a license (including, for the avoidance of doubt, under the
GMS Licensing Agreement or the GMS Collaboration Agreement);”

 

 9 

 

 

(c)          Clause (o) of the definition of “Permitted Liens” in Section 1 of
the Security Agreement is hereby amended and restated as follows:

 

“(o) Liens securing subordinated debt (other than GMS Subordinated Debt),
(provided such Liens are subordinated to Secured Party’s security interest on
terms acceptable to Secured Party) and Liens securing GMS Subordinated Debt;”

 

(d)          Clause (a) of Section 5.1 of the Security Agreement is hereby
amended and restated as follows:

 

“5.1        Disposition of Collateral. Grantor shall not sell, lease, transfer
or otherwise dispose of any of the Collateral (each, a ‘Transfer’), or attempt
or contract to do so, other than (a) the sale of Inventory in the ordinary
course of business, (b) the granting of Licenses in the ordinary course of
business, (c) the disposal of worn-out or obsolete Equipment, (d) Transfers of
Collateral for fair market value as determined by Grantor in its good faith
business judgment, not exceeding $250,000 in the aggregate in any given fiscal
year and (e) the granting of Licenses and any other transfers pursuant to the
GMS Licensing Agreement and/or the GMS Collaboration Agreement.”

 

12.         All other terms and conditions of the Notes, the Security Agreement
and the NWPA will be unaffected hereby and remain in full force and effect. A
copy of this Amendment may be attached to each of the Notes as an allonge
thereto and shall be deemed to be an amendment to each of the Notes.

 

13.         The undersigned Investors, constituting the Required Investors,
hereby waive the prohibition on granting registration rights to future
Registrable Security holders under Section 7(j)(i) of the Registration Rights
Agreement with respect to the transactions contemplated by the Purchase
Agreement, including the Company’s entry into the IRA. The undersigned
Investors’ waiver of Section 7(j)(i) of the Registration Rights Agreement shall
apply only to the transactions contemplated by the Purchase Agreement, including
the Company’s entry into the IRA.

 

14.         The undersigned Investors, constituting the Required Investors,
hereby waive the Company’s prior non-compliance with the Registration Rights
Agreement to register for resale the shares of its common stock underlying the
Warrants issued in April and May 2017 to the Purchasers, and the Company and
undersigned Investors hereby agree that the Company shall register such shares
for resale in accordance with the Registration Rights Agreement no later than
March 31, 2018.

 

15.         All other terms and condition of the Registration Rights Agreement
will be unaffected hereby and remain in full force and effect.

 

 10 

 

 

16.         The Company undertakes and agrees to take such action as may be
necessary to modify the expiration date of the Series A Warrants (as defined in
the Purchase Agreement) prior to the current expiration of such Series A
Warrants such that that the Series A Warrants will expire at the earlier to
occur of (a) 5:00 p.m. New York City time on February 18, 2018, in the event
that, at any time after the date hereof and prior to January 22, 2018, the
closing market price of the common stock of the Company is greater than or equal
to $7.25 per share, (b) 5:00 p.m. New York City time on the date that is twenty
(20) Business Days after the date (which date may be no earlier than January 22,
2018) on which the closing market price of the common stock of the Company is
greater than or equal to $7.25 per share, and (c) 5:00 p.m. New York City time
on February 18, 2019.

 

17.         Upon giving effect to this Amendment, each reference in the NWPA,
Security Agreement, any Note or the Registration Rights Agreement to “this
Agreement”, “this Note” or words of similar import referring to the NWPA,
Security Agreement, any Note or the Registration Rights Agreement, as
applicable, shall be and mean, in each case, a reference to the NWPA, Security
Agreement, any Note or the Registration Rights Agreement, as applicable, as
amended by this Amendment.

 

18.         Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Amendment.

 

19.         This Amendment and all actions arising out of or in connection with
this Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to the conflicts of law
provisions. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Amendment and the transactions contemplated hereby. Each of the
parties hereto irrevocably consents to the jurisdiction of any such court in any
such suit, action or proceeding and to the laying of venue in such court. Each
party hereto irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AMENDMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

20.         This Amendment may only be amended, waived, supplemented or
otherwise varied by a document, in writing, of even or subsequent date of this
Amendment, executed by the Company and the Majority Holders; provided that, any
amendment, modification, supplement or waiver to the definition of “Maturity
Date” (as defined in the Notes) or that otherwise reduces the principal of any
of the Notes that has the effect of changing the fixed maturity of the Notes or
reduces the principal amount of the Notes will be subject to the consent of the
Majority Holders and each affected Purchasers.

 

21.         The provisions of this Amendment shall inure to the benefit of, and
be binding upon, the parties to this Amendment, the Purchasers and their
respective successors, assigns, heirs, executors and administrators and other
legal representatives.

 

 11 

 

 

22.         This Amendment may be executed in one or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same agreement. Facsimile copies or copies in “.pdf” format of signed
signature pages will be deemed binding originals.

 

23.         Notwithstanding anything herein to the contrary, the Purchasers
party hereto and the Company each acknowledge that Simon Woodhouse, an
individual (the “Designated Purchaser”), is a Purchaser who has not delivered an
executed counterpart signature page to this Amendment as of the time that this
Amendment became effective on the date hereof. In the event that the Designated
Purchaser delivers to the Company an executed counterpart signature page to this
Amendment, such counterpart signature page shall be attached hereto and shall
constitute a part of this Amendment for all purposes. In the event that the
Designated Purchaser has not delivered an executed signature page to this
Amendment prior to the effectiveness of this Amendment, the Purchasers party
hereto and the Company hereby agree that, notwithstanding anything in the this
Amendment, the Notes, the Security Agreement, the NWPA or any of the other
Transaction Documents to the contrary, for so long as the Designated Purchaser
has not delivered an executed counterpart signature page to this Amendment: (x)
the existence of any default or Event of Default under the Note held by the
Designated Purchaser shall not constitute a default or Event of Default for any
purpose under the other Notes, the Security Agreement, the NWPA or any of the
other Transaction Documents and (y) the Company shall be permitted to prepay in
full the Note held by the Designated Purchaser, together with accrued interest
thereon, without any obligation or requirement to prepay any other Note (in full
or in part, on a pro rata basis or otherwise).

 

[Signatures Follow]

 

 12 

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 

  Company:       Oncobiologics, Inc.         By: /s/ Pankaj Mohan   Name: Pankaj
Mohan, Ph.D.   Title: Chief Executive Officer

 

   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       venBio Select Fund LLC       By: /s/ Scott Epstein   Name:
Scott Epstein   Title: CFO and CCO



 

   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       PointState Fund LP       By: /s/ Alfred J. Barbagallo   Name:
Alfred J. Barbagallo   Title: Managing Director and General Counsel



 



   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       Sabby Healthcare Master Fund, Ltd.       By: /s/ Robert
Grundstein   Name: Robert Grundstein   Title: COO of Investment Manager



 





   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       Sabby Volatility Warrant Master Fund, Ltd.       By: /s/
Robert Grundstein   Name: Robert Grundstein   Title: COO of Investment Manager



 





   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       Trutek Corp.       By: /s/ Ashok Wahi   Name: Ashok Wahi  
Title: President

 







   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       By: /s/ Nailesh A. Bhatt   Name: Nailesh A. Bhatt

 









   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       By: /s/ Dennis M. O’Donnell   Name: Dennis M. O’Donnell

 











   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       By: /s/ Arunkumar Vyas   Name: Arunkumar Vyas

 













   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       By: /s/ Ajitesh Resi   Name: Ajitesh Resi

 

















   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       By: /s/ Scott Canute   Name: Scott Canute

 

   

 

 

The parties have executed this Note and Warrant Amendment and Waiver as of the
date first above written.

 



  Purchaser:       By: /s/ Albert D. Dyrness   Name: Albert D. Dyrness























   

 

